     Case: 1:17-md-02804-DAP Doc #: 1165 Filed: 12/04/18 1 of 1. PageID #: 28610




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

                                                       )   MDL 2804
    IN RE: NATIONAL PRESCRIPTION
                                                       )
    OPIATE LITIGATION
                                                       )   Case No. 1:17-md-2804
                                                       )
    THIS DOCUMENT RELATES TO:
                                                       )   Judge Dan Aaron Polster
                                                       )
    ALL CASES
                                                       )   ORDER



        Twenty-three sovereign Indian Tribes ask this Court for leave to file a Motion to be

Allowed to Conduct Discovery on Certain Issues That Are Unique to The Claims of Indian Tribes. 1

Doc. #: 1164. The Motion is DENIED.

        This Court has already identified cases brought by sovereign Indian Tribes that are actively

proceeding with briefing on threshold legal issues unique to the Tribes. See Doc. ##: 232 and 666.

Plaintiff Tribes’ Motion is untimely and a waste of judicial resources. Plaintiff Tribes’ counsel is

advised to coordinate future motion practice through the Tribes’ representative on the PEC.

                 IT IS SO ORDERED.




                                                        /s/ Dan Aaron Polster December 4, 2018
                                                        DAN AARON POLSTER
                                                        UNITED STATES DISTRICT JUDGE

1
 The 23 tribes are: St. Croix Chippewa Indians of Wisconsin, Red Cliff Band of Lake Superior Chippewa Indians,
Lac Courte Oreilles Band of Lake Superior Chippewa Indians, Lac Du Flambeau Band of Lake Superior Chippewa
Indians, Shinnecock Indian Nation, Fond du Lac Band of Lake Superior Chippewa Indians, Chitimacha Tribe of
Louisiana, Walker River Paiute Tribe, Paiute -Shoshone Tribe of the Fallon Reservation and Colony , Reno Sparks
Indian Colony, Pyramid Lake Paiute Tribe, Ely Shoshone Tribe of Nevada, Battle Mountain Band of the Te-Moak
Tribe of Western Shoshone Indians, South Fork Band of the Te-Moak Tribe of Western Shoshone Indians, Round
Valley Tribe, Coyote Valley Band of Pomo Indians, Big Valley Band of Pomo Indians, Guidiville Rancheria of
California , Redwood Valley Little River Band of Pomo, Scotts Valley Band of Pomo Indians, Hopland Band of
Pomo Indians, Big Sand y Rancheria, and Robinson Rancheria.
